SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS OF EACH OF THE LISTEDFUNDS: CASH ACCOUNT TRUST: Government & Agency Securities Portfolio — DWS Government & Agency Money Fund Tax Exempt Portfolio — DWS Tax–Exempt Money Fund Effective on or about January 1, 2013, the following disclosure is added to the “SHAREHOLDER FEES” table in the “FEESAND EXPENSES OF THE FUND” section for the relevant classes in each fund’s summary prospectus: SHAREHOLDER FEES (paid directly from your investment) None Account Service Fee (for fund account balances below $10,000, and subject to certainexceptions) $20/year Please Retain This Supplement for Future Reference November 28, 2012 PROSTKR-196
